 

Exhibit 10.1

 

[image_002.jpg] 

 



 

January 12, 2018

 

Mr. Ben Wu

 

Dear Ben:

 

As we discussed, this letter agreement sets forth the terms of your separation
from employment with Kush Bottles, Inc., a Nevada corporation (the “Company”).
Your final date of employment with the Company is January 12, 2018 (the
“Separation Date”). In connection with the termination of your employment, the
Company is offering certain benefits to which you are not otherwise entitled, in
exchange for certain obligations on your part. This letter is referred to as the
“Agreement.”

 

1.       Earned Compensation; Business Expenses. As of January 12, 2018, you
will receive a payment representing your final pay for all earned but unpaid
wages, including accrued but unused vacation time, earned through and including
the Separation Date. All payments are subject to applicable withholdings and
deductions. You will also be reimbursed for any authorized reasonable business
expenses that you may have incurred, provided that you submit an expense report
and supporting documentation in accordance with the Company’s policies and
practices on, or immediately after, the Separation Date. You receive the earned
compensation, reimbursement of business expenses and notice described in this
paragraph even if you do not sign this Agreement.

 

2.       Benefit Plans. Because you do not currently participate in the
Company’s group health plan, you will not have the option of extending that
coverage by electing continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). Your participation in all other Company
benefit plans will end on the Separation Date unless they continue by the terms
of their respective governing plan documents.

 

3.       Severance Benefits. If you: (a) sign this Agreement on or before
January 12, 2018 and comply with all of the terms of this Agreement, then the
Company will:

 

i.provide you with severance pay in an amount equal to Thirty Thousand Dollars
($30,000.00), subject to all applicable withholdings and deductions, payable in
equal installments in accordance with the Company’s regular payroll schedule
over a period of three (3) months and commencing on the next regularly scheduled
payroll date after the Separation Date;



 

ii.amend the terms of your existing options to purchase 1,000,000 shares of the
Company’s common stock that have an exercise price of $0.05 per share (the
“Retained Options”) to (A) extend the exercise period and expiration date until
the one-year anniversary of the Separation Date, provided that you hereby agree
to not exercise more than 250,000 of the Retained Options in any consecutive
thirty (30) calendar day period during such extended exercise period, and (ii)
provide that upon the occurrence of a Change in Control, as such term is defined
in the Company’s 2016 Stock Incentive Plan (a “Change in Control”), all such
Retained Options shall immediately become fully vested and exercisable; and

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 



 

iii.grant 100,000 shares of the Company’s restricted common stock to you, which
will vest with respect to all 100,000 shares upon the earlier to occur of (i)
the one-year anniversary of the Separation Date, or (ii) a Change in Control.



 

For the avoidance of doubt, your options to purchase 1,500,000 shares of the
Company’s common stock at an exercise price of $2.64 shall, to the extent they
are not exercised prior to the Separation Date, be forfeited on the Separation
Date pursuant to their terms. The Company hereby covenants and agrees to use its
reasonable best efforts to cause any restrictive legends on the certificates or
book entry notations with respect to shares issued upon exercise of the Retained
Options to be removed, to the extent permissible under applicable law, as
promptly as practicable following written notice from you to the Company
indicating your intention to sell such shares. These best efforts will apply to
both the 1,000,000 options noted in point i. as well as the 100,000 shares of
restricted stock noted in point iii. above.

 

The severance benefits set forth in paragraphs 3(i)-(iii) are collectively the
“Severance Benefits.”

 

If you:

 

A.do not sign this Agreement on or before January 12, 2018; or

 

B.do not comply with the terms of this Agreement;

 

then you will not be entitled to, and the Company will not be obligated to
provide you with, any Severance Benefits.

 

4.       General Release, Waiver and Covenant Not to Sue. Except as specifically
set forth in this Agreement, and in consideration and exchange for the Severance
Benefits set forth above, and for other good and valuable consideration
described herein, you, Ben Wu, on behalf of yourself, your heirs, next of kin,
executors, administrators, agents, representatives, attorneys and assigns,
knowingly and voluntarily forever release and discharge Kush Bottles, Inc.; its
past and present affiliates, subsidiaries, board of directors, parent companies,
investors, predecessors, successors and assigns; and its and their respective
current and former partners, members, owners, shareholders, trustees, officers,
directors, employees, attorneys, fiduciaries, insurers, representatives and
agents, both individually and in their business capacities (collectively, the
“Releasees”) of and from, and waive any rights in and to, all claims,
complaints, demands, contracts, grants, lawsuits, causes of action or expenses
of any kind (including attorney’s fees and costs), (collectively, “Claims”),
whether known or unknown, that you now have or ever had against the Releasees or
any of them up to your signing this Agreement, including but not limited to
Claims related to or arising from your employment with the Company and/or the
termination thereof; Claims arising under common law; Claims for breach of
contract and in tort; Claims for unpaid compensation, unpaid bonuses, equity or
any employee benefits; Claims for attorney’s fees and costs; and Claims arising
under federal, state or local labor law, employment laws and laws prohibiting
employment discrimination (based on age, gender, pregnancy, race, religion,
color, national origin, ancestry, ethnicity, sexual orientation, disability,
genetic information, military or veteran status, gender identity and expression,
and other protected classes), including but not limited to: Title VII of the
Civil Rights Act of 1964, the Equal Pay Act of 1963, the Fair Labor Standards
Act of 1938, the Consolidated Omnibus Budget Reconciliation Act of 1985, the
Family and Medical Leave Act of 1993, the Employee Retirement Income Security
Act of 1974, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act of 1990, the Americans with Disabilities Act, the Genetic
Information Nondiscrimination Act, each as amended, and all related regulations,
rules or orders, and similar federal, state or local statutes, regulations,
rules or ordinances, including but not limited to the California Labor Code
(including without limitation §1194(a)), the California Wage Theft Prevention
Act, the California Fair Pay Act, the “All Gender” Bathroom Bill, the California
Fair Employment and Housing Act, each as amended. You further agree that you
covenant not to sue the Releasees, or any of them, for any Claims described
above. For avoidance of doubt, this means that you have released the Releasees
from liability from any Claims, and, additionally, separately agree not to
commence any legal action for any Claims. You acknowledge that if you bring any
legal action against the Releasees or any of them for any Claims, then you will
be in breach of this Agreement. You understand that the release contained herein
is a GENERAL RELEASE and acknowledge that the Severance Benefits are sufficient
consideration for your obligations and release in this Agreement.

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

a.    Acknowledgements. You acknowledge that with your final paycheck, you have
been paid any and all wages (including all base compensation and, if applicable,
any and all overtime, commissions which are due and payable as of the Separation
Date, and bonuses) to which you are or were entitled by virtue of your
employment with the Company, and that you are unaware of any facts or
circumstances indicating that you may have an outstanding claim for unpaid
wages, improper deductions from pay, or any violation of the Fair Labor
Standards Act, the California Labor Code, the California Fair Pay Act, or any
other federal, state or local laws, regulations, rules, ordinances or orders
that are related to payment of wages. You acknowledge that you have not suffered
an injury in the workplace which has not been reported to the Company and are
not aware of any facts or circumstances that would give rise to a claim that you
suffered a workplace injury. You acknowledge that you have received any leaves
of absence and any reasonable accommodations to which you were entitled under
the Family and Medical Leave Act, the Americans with Disabilities Act, the
California Family Rights Act, the California Paid Family Leave Act, the
California Healthy Workplaces, Healthy Families Act, or any other laws,
regulations, rules or ordinances relating to medical leaves and accommodations
and are not aware of any facts or circumstances that would give rise to a claim
that you were denied any rights under such laws, regulations, rules or
ordinances.



 

b.    Protected Activity. This release does not apply to: (i) your entitlement
under ERISA to vested retirement or pension benefits; (ii) enforcement of the
terms of this Agreement; (iii) any claims to workers’ compensation benefits;
(iv) any claims for unemployment benefits; and (v) any claims that may not be
released by applicable law. Also, nothing in this Agreement shall prohibit you
from filing a charge with the Equal Employment Opportunity Commission (“EEOC”)
or with any other federal, state or local government agency, including the
National Labor Relations Board (“NLRB”) or from participating in an
investigation or proceeding of the EEOC or other federal, state or local
government agency, including the NLRB. However, you waive the right to any
personal monetary recovery or other personal relief should the EEOC or any other
federal, state or local government agency pursue any class or individual charges
in part or entirely on your behalf on the basis that any such claims have been
fully and completely satisfied by the payments you are receiving under this
Agreement.

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

  

c.    Release of Unknown or Unsuspected Claims. You understand and agree that
this is a full and final release covering all known, unknown, anticipated and
unanticipated injuries, debts, claims or damages to you which may have arisen or
may be connected with your work relationship with the Company, the termination
of that relationship, or based on any other act or omission through the
execution date of this Agreement. You hereby waive any and all rights or
benefits which you may now have, or in the future may have, under the terms of
Section 1542 of the California Civil Code, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in her or her favor at the time of executing the release, which
if known by him or her must have materially affected her or her settlement with
the debtor.

 



 

5.       Nondisparagement; Relationship to the Company. You and the Company each
hereby agree not to make or provide any derogatory, defamatory or negative
statements or information to anyone about the other party (and, in the case of
the Company, any of the Releasees or any of its or their respective services,
products, directors, officers or employees), unless compelled to do so by law,
or by an order of a court or other forum of competent jurisdiction, in which
case the disclosing party will notify the other party promptly to allow the
other party sufficient time to intervene to stop the disclosing party from being
required to make such statements or information. After the Separation Date, you
must refrain from representing to others or giving others the impression,
whether directly or indirectly, that you are in any way an employee, agent or
representative of the Company, except in your limited capacity as consultant
during the term of the Consulting Agreement by and between you and Company,
dated on or about the date hereof (the “Consulting Agreement”).

 

6.       Confidentiality Agreement. You will remain bound by all terms of
confidentiality currently in place with the Company as well as any subsequent
agreements that may be put in place.

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

7.       Cooperation; Return of Property. You agree to cooperate fully in the
defense or prosecution of any claims or actions now in existence or which may be
brought or threatened in the future against or on behalf of the Company about
which you have knowledge or were involved by virtue of your employment with the
Company, and in any claim or action brought by the Company against any other
entity about which you have knowledge or were involved by virtue of your
employment with the Company. On or before the Separation Date, you agree to
return all of the Company’s property, including your identification badge and
any and all keys, passwords, external hard drives, phones, software,
spreadsheets and any other property and/or information that you may have
received, created, or accessed as an employee of the Company, including but not
limited to any documents or data stored on any Company device or on any personal
device, but excluding your laptop, which will become your property as of the
Separation Date. You agree not to retain, and represent that you have returned,
any copies of any property, documents, spreadsheets or information, including
but not limited to paper documents or items stored in any electronic format,
which was made or compiled by you, or made available to you, relating to the
Company, its clients or any of them. Notwithstanding the foregoing, you may
access and temporarily retain any paper or electronic documents solely for the
purposes of providing consulting services to the Company pursuant to the
Consulting Agreement, provided that you return such documents to the Company
promptly following the termination or expiration of the Consulting Agreement.

 

8.       Nonadmission. This Agreement shall not be construed in any way to be an
admission by the Company, and the Company specifically denies, that it has
engaged in any wrongful or unlawful act with respect to you, your employment or
the termination of your employment.

 

9.       Breach. You agree that if you breach or threaten to breach the
provisions of sections 4, 5, or 7 of this Agreement, the Company will suffer
irreparable harm for which money damages may not be adequate. Therefore, you
agree that the Company shall be entitled to equitable relief, including a
preliminary and permanent injunction, without the need to post a bond of greater
than $100 or to provide any other security, to stop or prevent the harm to the
Company, and to payment by you of all costs and attorneys’ fees incurred by the
Company in enforcing the provisions of this Agreement. The Company will also be
entitled to all other remedies available to it by law.

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

 

10.       Miscellaneous. This Agreement constitutes the entire agreement between
you and the Company and supersedes all other agreements, whether written or
oral, with respect to your employment, its termination and all related matters,
except as provided in section 6 of the Agreement. This Agreement may only be
modified or amended by a written document signed by both parties. If any part,
term or provision of this Agreement is determined to be illegal, invalid or
unenforceable, that term or provision will be stricken and the remaining parts,
terms or provisions will remain in full force and effect. This Agreement will be
governed by the laws of the State of California without regard to conflict of
law principles. This Agreement shall be binding upon and inure to the benefit of
the Company and its respective successors and assigns. This Agreement may be
executed in duplicate counterparts, each of which shall be treated as an
original, and signatures submitted in electronic format shall be considered
originals.

 

11.       Representations. You represent and agree that: (a) you have carefully
read and understand this Agreement and, in particular, the General Release,
Waiver and Covenant Not to Sue contained in paragraph 4 above, and fully
understand the final and binding effect of same; (b) you were advised to consult
legal counsel before signing this Agreement and have had the opportunity to do
so; (c) you are not entitled to the consideration set forth in this Agreement,
but for your signing this Agreement; (d) you are signing this Agreement
knowingly and voluntarily and for reasons of your own; and (e) the Company has
not made any representations inconsistent with the terms of this Agreement.

 

[Remainder of page left blank intentionally]

 

1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to Jim McCormick a copy of this letter no later than 5:00PM on January
12, 2018.

 

 



Kush Bottles, Inc. Ben Wu             /s/ Jim McCormick   /s/ Ben Wu   By: Jim
McCormick Date: 1/12/18   Its: Chief Financial Officer                 January
12, 2018      



 



 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

